Citation Nr: 0024871	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  94-38 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a permanent and total disability rating based 
upon individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had verified active military service from October 
1966 to August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  The Board remanded this case 
back to the RO in October 1996 and December 1997 for further 
development, and the case has since been returned to the 
Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's service-connected disabilities include 
residuals of a T4 fracture, currently evaluated as 60 percent 
disabling; residuals of fracture dislocations at the second 
and third metacarpal joints of the left hand, currently 
evaluated as 10 percent disabling; and residuals of a rib 
fracture, currently evaluated as zero percent 
(noncompensably) disabling.

3.  The combined evaluation for the veteran's service-
connected disabilities is 60 percent.

4.  The veteran completed three years of college and, 
apparently, last worked in late 1997.

5.  The veteran's service-connected disabilities, in and of 
themselves, do not render the veteran unable to secure and 
follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19, 4.25 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to TDIU is plausible and capable of 
substantiation and, therefore, is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the VA's duty to assist him 
in developing the facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991).  

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (1999).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but age and the impairment caused by 
nonservice-connected disabilities are not for consideration 
in determining whether such a total disability rating is 
warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (1999).  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a) (1999).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (1999).  In exceptional cases, an 
extra-schedular rating may be assigned on the basis of a 
showing of unemployability alone.  See 38 C.F.R. § 4.16(b) 
(1999).  

The veteran's service-connected disabilities in this case 
include residuals of a T4 fracture, currently evaluated as 60 
percent disabling; residuals of fracture dislocations at the 
second and third metacarpal joints of the left hand, 
currently evaluated as 10 percent disabling; and residuals of 
a rib fracture, currently evaluated as zero percent 
(noncompensably) disabling.  The combined rating for these 
disabilities is 60 percent.  See 38 C.F.R. § 4.25 (1999).  As 
such, the Board acknowledges that the veteran meets the basic 
criteria for consideration for entitlement to TDIU on a 
schedular basis under 38 C.F.R. § 4.16(a) (1999).  The 
question thus becomes whether the veteran's disabilities, in 
and of themselves, render him unable to secure and follow a 
substantially gainful occupation.

In this regard, the Board has considered the veteran's 
educational and employment background.  The Board observes 
that, according to his May 1993 application for TDIU, the 
veteran completed three years of college.  While this 
application also indicates that the veteran was self-employed 
as a broker and contractor, he reported during his June 1998 
VA bones examination that he had stopped working 
approximately six months earlier.

With regard to the medical evidence of record, the Board 
observes that the report of a September 1993 VA spine 
examination indicates that, while the veteran was unable to 
do "many things" because of his pain, he did manage his own 
business.  VA examination reports from February 1994 and 
April 1997 contain basically no information regarding the 
effect of the veteran's service-connected disabilities on his 
employment situation.  However, a June 1998 VA bones 
examination report contains the opinion that the veteran's 
limitations on his ability to perform gripping and lifting 
activities with the left hand "may" impede his ability to 
participate in occupations requiring the use of the left 
hand.  The report of a July 1998 VA hand, thumb, and fingers 
examination indicates that a neurological examination was 
normal except for limitation of motion of the neck, but the 
veteran did appear to suffer from "arthritic-like" pain of 
the left hand.  In May 1999, the veteran's claims file was 
referred to a VA examiner for a further opinion regarding the 
effect of the his service-connected disabilities on his 
employability.  This examiner again noted that the veteran's 
left hand disorder made any job requiring gripping and 
lifting activities difficult, but, as the veteran had a 
normal neurological examination, the examiner concluded that 
the veteran would be able to secure and follow gainful 
employment so long as he was not required to use his left 
hand to perform gripping or lifting activities.

The Board has reviewed the evidence of record in this case 
but finds that this evidence does not support the veteran's 
contention that his service-connected disabilities, in and of 
themselves, are of such severity as to preclude his 
participation in all forms of substantially gainful 
employment.  The Board is aware of the veteran's difficulties 
in maintaining employment, as described during his December 
1994 VA hearing.   However, the fact that a veteran is 
unemployed or has difficulty obtaining employment is 
insufficient, in and of itself, to establish unemployability.  
The relevant question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Overall, the Board concludes that the preponderance of the 
evidence is against the veteran's claim that his service-
connected disabilities render him unable to obtain or retain 
substantially gainful employment.  Accordingly, entitlement 
to TDIU is not warranted.  In reaching this conclusion, the 
Board acknowledges that, under 38 U.S.C.A. § 5107(b) (West 
1991), all doubt is to be resolved in the claimant's favor in 
cases where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
present claim, that doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The veteran 
is free to reopen his claim of entitlement to TDIU at any 
time in the future.


ORDER

The claim of entitlement to TDIU is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

